DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Leask et al. for a “wireless smart lock systems” filed May 11, 2020 has been examined.  
 
This application claims priority to U.S. provisional application number 62/847,305, which is filed on May 13, 2019.
  
Claims 1-21 are pending.

Claim Objections
  
Claim 2 is objected to because of the following informalities: the claim must be end with a period.  “device wirelessly;” should be “device wirelessly.”.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the keypad" in line 3 and “a keypad configured” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
“the keypad” should be “a keypad” and “a keypad configured” should be “the keypad configured”. 

Claim 4 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  “the housing” should be “the housing portion”. 

Claim 10 recites the limitation "the host mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  “the host mobile computing device” should be “a host mobile computing device”. 

Claim 15 recites the limitation "an internet connected server" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  “an internet connected server” should be “the internet connected server”. 
Claim 17 recites the limitation "the host mobile computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  “the host mobile computing device” should be “a host mobile computing device”. 

Referring to claims 4-21 are rejected as being dependent upon a rejected Claim 2 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664).

Referring to Claim 1, Hsieh discloses a wireless lock system (i.e. a remote-controlled door lock) (page 1 lines 48 to 54; see Figures 2-6), comprising: 
a locking device (2) (i.e. housing) wherein the locking device (2) comprises a retractable bolt (50) (i.e. the battery base 3, the circuit board 4 and the electromagnetic valve 5 are installed in the interior of the housing 2. The battery base 3 has batteries 30 fitted therein and the electromagnetic valve 5 is fitted with a lateral valve rod 50 able to extend out of the through hole 26 in a side wall of the housing 2) (column 2 lines 21 to 25; see Figures 2-5); 
a bolt catch (60) that is configured to couple with the retractable bolt (50), wherein, when coupled, the bolt (50) and locking device (2) are locked into a static position relative to the bolt catch (60) (i.e. an elongate slot 61 and an insert hole 62 are respectively bored in a sidewall of the bolt base 60 of a door jamb 6, with the elongate slot 61 aligned to the block 23 and the lock rods 21 in the side wall of the housing 2, and the insert hole 62 exactly facing the valve rod 50 of the electromagnetic valve 5) (column 2 lines 25 to 31; see Figures 2 to 5);
wherein the bolt (50) protrudes from the locking device (2) to couple with the bolt catch (60) and decouples from the bolt catch and recedes into the locking device (2) in response to one or more wireless signals (i.e. to lock the door lock, a remote controller is operated to give out a locking signal to the circuit board 4 to start the valve rod 50 of the electromagnetic valve 5 to move outward and extend out of the through hole 26 of the housing 2 and engage in the insert hole 62 of the bolt base 60 of the door jamb 6 to lock a door at a limited position. Under this condition, the door lock is impossible to be unlocked only by a key before the valve rod 50 of the electromagnetic valve 5 is released by a remote controller and disengaged from the insert hole 62 of the bolt base 60. On the contrary, to unlock the door lock, simply operate a remote-controller to give out an unlocking signal to the circuit board 4 to trigger the valve rod 50 of the electromagnetic valve 5 to move backward and disengage from the insert hole 62 of the bolt base 60, and at this time the door lock can be unlocked by a key) (column 2 lines 32 to 47; see Figures 2-5); and 
wherein the locking device (2) and bolt catch (60) are configured to be installed on a single side of a surface (i.e. the housing 2 has the electromagnetic valve has a lateral valve rod able to extend out of the through hole in a sidewall of the housing and engage in the insert hole in a sidewall of the bolt base of a doorjamb) (column 2 lines 21 to 30; see Figures 2 to 5).
However, Hsieh did not explicitly disclose the locking device wherein the locking device comprises a wireless communication transceiver.
In the same field of endeavor of an electronic locking system, Ribas et al. teach that the locking device (150) wherein the locking device (150) comprises a wireless communication transceiver (475) (i.e. locking device 150 may include one or more transceivers, such as, transceiver A 475 and transceiver B 480. Transceivers A and B 475 and 480 may be enabled to communicate via, for example, electromagnetic or cellular signals, including but not limited to radio signals, ultrasonic signals, infrared signals, short-wavelength radio signals, telecommunication signals, cellular communication signals, near-field communications (NFC) signals, Bluetooth™ signals, Bluetooth™ low energy signals, and Wi-Fi signals. Transceivers A and B 475 and 480 may be communicatively coupled to a server, such as server 110 via a communication network) (column 7 lines 18 to 29; see Figures 1 and 4) in order to communicate with other devices.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for replacing the transceiver in the locking device that communicate with other electronic device taught by Ribas et al. with the receiver of the electronic circuit that receive the locking signal of Hsieh because having the transceiver in the locking device that communicate with other electronic device would provide bi-direction communication with other electronic device.

Referring to Claim 2, Hsieh in view of Ribas et al. disclose the wireless locking system of claim 1, Ribas et al. disclose wherein the system further includes a communication bridge device (120) comprising a wireless communication transceiver that is configured to wirelessly communicate to the locking device (150) and a keypad (140) such that wireless signals from the locking device (150) and keypad (140) may be received and the keypad configured with a plurality of combination buttons and a wireless communication transceiver, wherein the keypad (140) is further configured to communicate with the communication bridge device wirelessly (i.e. administrative device 120 may be, for example a mobile communication device (e.g., a mobile phone, tablet computer, or laptop computer) or a stationary communication device (e.g., desktop computer) enabled to communicate with the components of locking system 100. In some embodiments, communication with components of locking system 100 may be facilitated by software application 160 running on administrative device 120. In some instances, communication between administrative device 120 and one or more components of locking system 100 may be facilitated by a website provided via the Internet.  The administrative device may then transmit the received data payload in an encrypted or unencrypted format to an electronic key generation device such as, mobile communication device 130 or key fob 140 (step 715)) (column 3 lines 22 to67; column 10 lines 55 to 62; see Figures 1 and 7).
 
Referring to Claim 3, Hsieh in view of Ribas et al. disclose the wireless locking system of claim 1, Hsieh discloses wherein the locking device (2) comprises a housing portion (20-25) and a removable portion(3-5); and wherein the retractable bolt (50) is located within the removable portion (3-5) which is configured to couple with the housing portion (20-25) to form the locking device (2) (i.e. the housing 2 is installed inside with a lock base 20 having lock rods 21 able to extend out of the through holes in a side wall of the housing 2. A deadbolt 22 is horizontally fitted in the housing 2, having one end fixed with a block 23 protruding out of the sidewall of the housing 2. The housing 2 has an opening 24 closed by a cover 25) (column 2 lines 14 to 19; see Figures 2-5).

Referring to Claim 4, Hsieh in view of Ribas et al. disclose the wireless locking system of claim 2, Hsieh discloses wherein the removable portion (3-5) is configured to couple with the housing portion (20-25) in a plurality of ways including at least two configurations resulting in opposing retractable bolt (50) directions when extended, allowing for installation in multiple orientations (i.e. first orientation is the valve rod 50 of the electromagnetic 5 able to extend out of the through hole 62 (column 2 lines 15 to 63; see Figures 2 to 5).  A second orientation is the valve rod 50 of the electromagnetic 5 able to extend out of the through hole 27 from the bolt base 60 (column 2 line 64 to column 3 line 15; see Figure 6).
 
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664) as applied to claim 2, and further in view of Ahearn et al. (US# 9,514,585).

Referring to Claim 5, Hsieh in view of Ribas et al. disclose the wireless locking system of claim 2, however, Hsieh in view of Ribas et al. did not explicitly disclose wherein the communication bridge device rebroadcasts signals received from the locking device and keypad in order to increase the potential wireless communication range between the locking device and the keypad.
In the same field of endeavor of an electronic locking system, Ahearn et al. teach that wherein the communication bridge device rebroadcasts signals received from the locking device and keypad in order to increase the potential wireless communication range between the locking device and the keypad (i.e. at operation/step 310, the mobile device 104 and/or the wireless device 108 performs the action determined at operation/step 308. The action taken by the mobile device 104 and/or the wireless device 108 may be to ignore the message, call an emergency number, send or forward the message to another device, send a Bluetooth or BLE message 110 to the electronic lock 102 to perform another action of function such as, for example, to lock or unlock the electronic lock 102 and/or to trigger or sound an alarm) (column 5 line 60 to column 6 line 3; column 8 line 64 to column 9 line 3; see Figures 1 and 3) in order to increase operational of the device.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the wireless device performs the action determined at operation such as send or forward messages to another device using the transceiver to the electronic lock to perform action of function such as to lock or unlock the electronic lock taught by Ahearn et al. with the receiver of the electronic circuit that receive the locking signal of Hsieh in view of Ribas et al. because having the wireless device performs the action determined at operation such as send or forward messages to another device would provide additional operation of the bi-direction communication of the remote control with other electronic devices.

Referring to Claim 6, Hsieh in view of Ribas et al. and Ahearn et al. disclose the wireless locking system of claim 5, however, Hsieh in view of Ribas et al. and Ahearn et al. did not explicitly disclose wherein the communication bridge device is configured to receive power from a plug-in alternating current (AC) power source. Ribas et al. disclose the locking device includes the processor 405 may be coupled to power source 420. Exemplary power sources 420 include batteries, rechargeable batteries, a wired electrical connection (i.e. plug-in alternating current (AC) power source), and/or some combination thereof (column 7 lines 15 to 18; see Figure 4).  At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the wired electrical connection power source of the locking device as power source in the administrative device as the receive power from a plug-in alternating current (AC) power source as taught by Ribas et al. because having the AC power source in the administrative device would provide an alternative way for using different power sources.

Referring to Claim 8, Hsieh in view of Ribas et al. and Ahearn et al. disclose the wireless locking system of claim 5, Ahearn et al. disclose wherein the communication bridge device further comprises a plurality of wireless communication transceivers configured to transmit and receive wireless signals from multiple wireless frequencies and protocols (i.e. the electronic lock 102 and the wireless device 108 communicate with one another wirelessly, preferably via Bluetooth communication, and more preferably via BLE communication. Additionally, the mobile device 104 and the wireless device 108 may communicate with one another wirelessly, preferably via Bluetooth communication, such as, for example, Bluetooth Low Energy ("BLE") communication. However, it is contemplated that a wireless communication protocol other than Bluetooth or BLE communication may be used in association with the electronic lock system 100 to provide a wireless communication link between the electronic lock 102, the mobile device 104, and the wireless device 108) (column 2 lines 28 to 49; see Figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664) and in view of Ahearn et al. (US# 9,514,585) as applied to claim 5, and further in view of Coutermarsh et al. (US# 7,950,748).

Referring to Claim 7, Hsieh in view of Ribas et al. and Ahearn et al. disclose the wireless locking system of claim 5, however, Hsieh in view of Ribas et al. and Ahearn et al. did not explicitly disclose wherein the system is configured to be installed on a doorway without a mortise.
In the same field of endeavor of an electronic locking system, Coutermarsh et al. teach that wherein the system is configured to be installed on a doorway without a mortise (i.e. an internal locking apparatus, generally 100, is shown. The apparatus 100 is mounted within a container 102 on an inner surface 104 of a double door 106, where one door 108 has a lip 110 that does not allow the other door 112 to be opened until and unless the first door 108 is opened first. The apparatus 100 includes a housing 114. Within the housing 114, the apparatus 100 includes a hydraulic reservoir 116, a hydraulic locking system 118 and an electronic control system 120. The hydraulic locking system 118 includes a retractable locking member 122) (column 5 lines 17 to 27; see Figures 1A to 2F).
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the locking system includes the retractable locking member without any mortise taught by Coutermarsh et al. with the lock base able to extend out of the through holes in a side wall of the housing of Hsieh in view of Ribas et al. and Ahearn et al. because having the locking system includes the retractable locking member without any mortise would reduce mechanical part for the electronic lock control system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664) and in view of Ahearn et al. (US# 9,514,585) as applied to claim 8, and further in view of Henderson (Pub. No. US2016/0133071).

Referring to Claim 9, Hsieh in view of Ribas et al. and Ahearn et al. disclose the wireless locking system of claim 8, however, Hsieh in view of Ribas et al. and Ahearn et al. did not explicitly disclose wherein one of the wireless protocols utilized is the Z-Wave protocol.
In the same field of endeavor of an electronic locking system, Henderson teaches that wherein one of the wireless protocols utilized is the Z-Wave protocol (page 2 paragraph 0027; page 4 paragraph 0040; see Figure 2) to communicate with other devices.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize using the Z-wave communication protocol of the electronic lock system taught by Henderson with the remote controlled door lock of Hsieh in view of Ribas et al. and Ahearn et al. because using the Z-wave communication protocol of the electronic lock system would provide an alternative communication protocol in the electronic lock control system.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664) as applied to claim 2, and further in view of Johnson et al. (US# 10,443,266).

Referring to Claim 10, Hsieh in view of Ribas et al. disclose the wireless locking system of claim 2, however, Hsieh in view of Ribas et al. did not explicitly disclose wherein the system further includes a locking system mobile computing application configured to utilize one or more wireless communication transceivers within the host mobile computing device to wireless communicate with the communication bridge device and locking device.
In the same field of endeavor of an electronic locking system, Johnson et al. teach that wherein the system further includes a locking system mobile computing application configured to utilize one or more wireless communication transceivers within the host mobile computing device to wireless communicate with the communication bridge device and locking device (i.e. the mobile or computing device can include an app (i.e. a locking system mobile computing application) for executing the methods of the present invention.  The Network Systems circuitry may communicate with Network Systems 110 and other devices by wireless communication) (column 27 line 35 to 37; column 28 lines 13 to 26; see Figures 22-24).  The intelligent door lock system 10 is configured to have a remotely operable lock 12 at a dwelling accessible by the user. The intelligent door lock system 10 configured to be in communication with a server 510. The user communicates with the server 510 using the user's mobile device 210 and the server 510 is configured to transmit a crossing notification message in response to tracking the user's mobile device 201 and enable an automatic unlock feature of the lock using the server 510 and a mobile device 201 App) (column 58 lines 9 to 18; see Figure 1F) in order to increase operational of the mobile device in the intelligent door lock system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the mobile device includes the App for executing the operation of the method to performs the communication such as send or forward messages to another device using the transceiver to the mobile device taught by Johnson et al. with the receiver of the electronic circuit that receive the locking signal of Hsieh in view of Ribas et al. because having the mobile device includes the App for executing the operation of the method to performs the communication such as send or forward messages to another device using the transceiver to the mobile device would increase additional operation of the intelligent door lock system using the mobile device.

Referring to Claim 11, Hsieh in view of Ribas et al. and Johnson et al. disclose the wireless locking system of claim 10, Johnson et al. disclose wherein the locking system mobile computing application is configured to: establish a wireless communication link with the communication bridge device; request lock status data from the locking device; receive lock status data wirelessly from the locking device via the communication bridge device; and display a notification to a user in response to the received lock status data (i.e. the bridge 11 with the detection of the presence of a Bluetooth device 21 relays lock operations of the intelligent door lock system (manual or via a mobile application), door 12 movements, door 12 knocks; The Bluetooth is activated on the dwelling user, resource owner, or end-user, resource owner, or end-user's mobile phone to search for the dwelling user, resource owner, or end-user, resource owner, or end-user's dwelling user, resource owner, or end-user lock. When the lock is detected the system 10 server 510 and/or cloud based server 510 connects to it, establishes a secure connection, unlocks door 12, and notifies dwelling user, resource owner, or end-user, resource owner, or end user via notification that door 12 has been unlocked) (column 50 lines 50 to 61; column 51 lines 26 to 44; column 57 lines 37 to 46; see Figures 33-35).

Referring to Claim 12, Hsieh in view of Ribas et al. and Johnson et al. disclose the wireless locking system of claim 10, Johnson et al. disclose wherein the locking system mobile computing application is configured to: establish a wireless communication link with the communication bridge device; receive lock status data wirelessly from the locking device via the communication bridge device wherein the lock status data is transmitted upon a change in lock status of the locking device; and display a notification to a user in response to the received lock status data (i.e. intelligent door lock system 10 is configured to have a remotely operable lock 12 at a dwelling accessible by the user. The intelligent door lock system 10 configured to be in communication with a server 510. The user communicates with the server 510 using the user's mobile device 210 and the server 510 is configured to transmit a crossing notification message in response to tracking the user's mobile device 201 and enable an automatic unlock feature of the lock using the server 510 and a mobile device 201 App) (column 58 lines 9 to 18; see Figures 33-37).
 
Referring to Claim 13, Hsieh in view of Ribas et al. and Johnson et al. disclose the wireless locking system of claim 10, Johnson et al. disclose wherein the locking system mobile computing application is configured to: establish a wireless communication link with the communication bridge device; and transmit proximity data to the locking device; wherein the locking device is configured to retract the bolt in response to a wireless signal received from a mobile computing device correlating to the proximity data (i.e. the lock being bridged to the internet via Wireless access point Bluetooth is not used, the mobile device 210 connects to the bridge 11 via Network system. The lock is then locked or unlocked remotely by mobile device 210 using the Network System to a cloud service and/or system 10 backend that establishes a secure connection to the lock. In this embodiment there is a wall wart, doorbell, or another device that includes Bluetooth and is within an appropriate distance of door 12) (column 58 lines 33 to 64).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US# 6,698,263) in view of Ribas et al. (US# 9,697,664) and in view of Ahearn et al. (US# 9,514,585) as applied to claim 5, and further in view of Johnson et al. (US# 10,443,266).

Referring to Claim 17, Hsieh in view of Ribas et al. and Ahearn et al. disclose the wireless locking system of claim 5, however, Hsieh in view of Ribas et al. and Ahearn et al. did not explicitly disclose wherein the system further includes a locking system mobile computing application configured to utilize one or more wireless communication transceivers within a host mobile computing device to wirelessly communicate with communication bridge device.
In the same field of endeavor of an electronic locking system, Johnson et al. teach that wherein the system further includes a locking system mobile computing application configured to utilize one or more wireless communication transceivers within the host mobile computing device to wireless communicate with the communication bridge device and locking device (i.e. the mobile or computing device can include an app (i.e. a locking system mobile computing application) for executing the methods of the present invention.  The Network Systems circuitry may communicate with Network Systems 110 and other devices by wireless communication) (column 27 line 35 to 37; column 28 lines 13 to 26; see Figures 22-24).  The intelligent door lock system 10 is configured to have a remotely operable lock 12 at a dwelling accessible by the user. The intelligent door lock system 10 configured to be in communication with a server 510. The user communicates with the server 510 using the user's mobile device 210 and the server 510 is configured to transmit a crossing notification message in response to tracking the user's mobile device 201 and enable an automatic unlock feature of the lock using the server 510 and a mobile device 201 App) (column 58 lines 9 to 18; see Figure 1F) in order to increase operational of the mobile device in the intelligent door lock system.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the mobile device includes the App for executing the operation of the method to performs the communication such as send or forward messages to another device using the transceiver to the mobile device taught by Johnson et al. with the receiver of the electronic circuit that receive the locking signal of Hsieh in view of Ribas et al. and Ahearn et al. because having the mobile device includes the App for executing the operation of the method to performs the communication such as send or forward messages to another device using the transceiver to the mobile device would increase additional operation of the intelligent door lock system using the mobile device.

Referring to Claim 18, Hsieh in view of Ribas et al., Ahearn et al. and Johnson et al. disclose the wireless locking system of claim 17, Johnson et al. disclose wherein the locking system mobile computing application is configured to: establish a wireless communication link with an internet connected server, wherein the internet connected server further establishes a communication link to the communication bridge device, and wherein the communication bridge device further establishes a wireless communication link with the locking device; request lock status data from the locking device; receive lock status data wireless from the locking device via the communication bridge device and the internet connected server; display a notification to a user in response to the received lock status data (i.e. the bridge 11 with the detection of the presence of a Bluetooth device 21 relays lock operations of the intelligent door lock system (manual or via a mobile application), door 12 movements, door 12 knocks; The Bluetooth is activated on the dwelling user, resource owner, or end-user, resource owner, or end-user's mobile phone to search for the dwelling user, resource owner, or end-user, resource owner, or end-user's dwelling user, resource owner, or end-user lock. When the lock is detected the system 10 server 510 and/or cloud based server 510 connects to it, establishes a secure connection, unlocks door 12, and notifies dwelling user, resource owner, or end-user, resource owner, or end user via notification that door 12 has been unlocked) (column 50 lines 50 to 61; column 51 lines 26 to 44; column 57 lines 37 to 46; see Figures 33-35).

Allowable Subject Matter

Claims 14-16 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Referring to claim 14, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the locking system mobile computing application is configured to: receive a plurality of time-based data as input; establish a wireless communication link with the communication bridge device; transmit time-based locking commands; wherein the time-based locking commands are associated with the plurality of time-based data, and wherein the communication bridge device is configured to transmit a command to the locking device to either protrude or retract the bolt in response to the time-based locking commands.
 
Referring to claim 15, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the locking system mobile computing application is configured to: receive a plurality of key code data as input; establish a wireless communication link with an internet connected server; transmit key code data to an internet connected server configured to: establish a wireless connection with the communication bridge device; receive keypad input data received from the keypad via the communication bridge device; and in response to the received keypad input data correlating to the transmitted key code data, transmit a lock command to the locking device via the communication bridge device. 

Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the locking system mobile computing application is configured to: receive a plurality of time-based data as input; establish a wireless communication link with an internet connected server, wherein the internet connected server further establishes a communication link to the communication bridge device, and wherein the communication bridge device further establishes a wireless communication link with the locking device; transmit time-based locking commands to the locking device via the established wireless communication link; wherein the time-based locking commands are associated with the plurality of time-based data, and wherein the locking device is configured to either protrude or retract in response to the time-based locking commands.

Referring to claim 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the locking system mobile computing application is configured to: create and manage a plurality of key code data as input; establish a wireless communication link with an internet connected server, wherein the internet connected server further establishes a communication link to the communication bridge device, and wherein the communication bridge device further establishes a wireless communication link with the keypad; transmit an unlock signal to the locking device upon receiving a key code from the combination buttons that correlates to the received key code data.

Claims 16 and 21 depend either directly or indirectly upon independent claim 15 and 20; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684